Citation Nr: 0705332	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  02-12 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
residual scar, status post anterior fasciotomies, right leg, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased initial disability rating for 
residual scar, status post anterior fasciotomies, left leg, 
currently rated as 10 percent disabling.

3.  Entitlement to service connection for bilateral knee 
disorder on a direct basis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 16, 1977 to 
February 15, 1980 and February 26, 1980 to March 25, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied service connection for a 
bilateral knee condition and granted service connection for 
status post surgical scars involving both legs, evaluated as 
noncompensable effective from September 27, 2000.  
Jurisdiction of the matter has been transferred from the RO 
in Los Angeles, California, to the RO in San Diego, 
California.  

In a September 2002 decision, the Decision Review Officer 
(DRO) found that clear and unmistakable error was made 
concerning the rating assigned for status post surgical scars 
involving both legs and awarded a 10 percent disability 
rating, effective from September 27, 2000.  

In September 2003 and May 2006, the Board remanded the 
present matter for additional development and due process 
concerns.  The case has been returned for further appellate 
review.

In February 2005, the RO denied service connection for right 
and left knee disorders as secondary to service-connected 
scars, status post anterior fasciotomies.  The veteran did 
not appeal, and the issue of secondary service connection for 
a bilateral knee disorder is not on appeal before the Board.


FINDINGS OF FACT

1.  Residual scar, status post anterior fasciotomies, right 
leg, is manifested by a painful and tender scar and no 
limitation of function of the part affected.

2.  Residual scar, status post anterior fasciotomies, left 
leg, is manifested by a painful and tender scar and no 
limitation of function of the part affected.

3.  There is no competent evidence of record showing that the 
veteran currently suffers from a bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residual scar, status post anterior fasciotomies, right 
leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 
7805 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for residual scar, status post anterior fasciotomies, left 
leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 
7805 (2006).

3.  The criteria for entitlement to service connection for 
bilateral knee disorder on a direct basis have not been met.  
38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

With respect to the claims for higher ratings for the 
veteran's scars, in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice was intended to serve has been 
fulfilled.  See Dingiss, 19 Vet. App. at 491.  

Once a claim for service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
does not trigger additional § 5103(a) notice.   Id. at 493.  
While the veteran has not claimed that VA has not complied 
with the notice requirements of the VCAA, § 5103(a) and § 
3.159(b)(1) are no longer applicable in the instant case.  
Service connection was granted in November 2001, a disability 
rating was assigned, and an effective date was established.  
Therefore, the veteran's claim was substantiated as of 
November 2001.  Any error in failing to provide § 5103(a) 
notice could not be prejudicial to the veteran because the 
purpose of §5103(a) notice is to provide notice of what is 
required for the veteran to substantiate his claim, and here, 
his claim has been substantiated.  See Id. (holding that the 
Board does not commit prejudicial error in concluding that a 
VCAA-notice letter complied with § 5103(a) and § 3.159(b), 
where a claim for service connection has been substantiated, 
because such notice is not required).

Additionally, once a claim for service connection is 
substantiated, VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of a complying rating decision in November 2001 and 
issuance of the September 2002 statement of the case and 
supplemental statements of the case.  

Concerning the claim for service connection for a bilateral 
knee disorder, VA satisfied its duty to notify by means of a 
letter from the RO to the veteran in May 2001.  The veteran 
was told of the requirements to successfully establish 
service connection, advised of his and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The timing and content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 8-03 
(addressing the question of whether a VCAA duty to notify 
notice is required for "downstream" issues on which a Notice 
of Disagreement (NOD) has been filed, such as the rating or 
effective date assigned following a grant of service 
connection).  Subsequent letters were sent in May 2002, 
January 2004, August 2004, and August 2005.  

Since the veteran's claim for entitlement to service 
connection was denied by the RO and is also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  In the June 2006 
supplemental statement of the case, the RO did notify the 
veteran that if compensation was granted, a disability rating 
and an effective date would be assigned.  In the usual course 
of events, VA would readjudicate the pending claim after 
providing such notice.  The fact that this did not occur in 
this case, however, is harmless error since such notice was 
not even required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  The veteran stated in June 
2006 that he had no other information or evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in January 2001, August 2004, September 2004, 
October 2005, and December 2005.  The duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the veteran's claims on the 
merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2006), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

During the pendency of this appeal, regulatory changes 
amended the criteria for evaluating skin diseases.  When a 
regulation changes during the pendency of a claim for VA 
benefits and the regulation substantively affects the claim, 
the claimant is entitled to resolution of his claim under the 
version of the regulation that is most advantageous to him.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.

The service-connected residual scars, status post anterior 
fasciotomies of the right leg and left leg are separately 
evaluated as 10 percent disabling under Diagnostic Code 7804.  

Under the former criteria for Diagnostic Code 7803, a scar 
which was superficial, poorly nourished, with repeated 
ulceration was assigned a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2001).  Under Diagnostic Code 
7804, a scar which was manifested as superficial, tender, and 
painful on objective demonstration was assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  
Under Diagnostic Code 7805, a scar was to be rated based on 
limitation of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001).

Under the amended criteria, a 10 percent evaluation is 
warranted for a scar which is superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2006).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note 1.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  Under Diagnostic Code 7804, a 
scar which is manifested as superficial and painful on 
examination will be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).  Under 
Diagnostic Code 7802, scars other than head, face, or neck, 
that are superficial and do not cause limited motion, area or 
areas of 144 square inches (929 sq. cm.) or greater, warrant 
a 10 percent rating.  Under Diagnostic Code 7805, a scar will 
be rated on limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2006).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for residual scars, 
status post anterior fasciotomies, for either the right leg 
or left leg.  

In a January 2001 VA examination, physical examination showed 
that the veteran had scars over the anterolateral aspect of 
the legs bilaterally that were approximately 10 centimeters 
(cm) in length with some tenderness over the scars.  He had 
5/5 strength in the extensor hallucis longus and flexor 
hallucis longus, tibialis anterior, gastroc soleus, knee 
flexors, and knee extensors bilaterally.  

In August 2004, the veteran was afforded another VA 
examination.  Physical examination of the right leg revealed 
a 9 x 1 cm superficial, well-healed scar over the anterior 
tibia.  The scars were moderately tender to palpitation, but 
there was no evidence of breakdown or adherence to underlying 
structures and no evidence of neuroma or calf atrophy.  He 
had 5/5 gastroc and anterior tibial strength.  Examination of 
the left leg revealed an 8 x 1 cm superficial, well-healed 
scar.  The scar was minimally to moderately tender to 
palpation.  There was no adherence to underlying structures, 
no hypertrophic areas or evidence of keloid, and no atrophy.  
He had 5/5 gastroc and anterior tibial strength.  Sensation 
was intact distally to the scars of both legs.  

In September 2004, the veteran was afforded another VA 
examination.  The claims file was reviewed.  Physical 
examination revealed findings similar to the August 2004 
examination.  The veteran was diagnosed as having bilateral 
lower extremities scars with chronic residual pain.

During an October 2005 examination for the left ankle, the 
examiner noted that the veteran had a level scar at the 
anterior compartment in the middle of the left lower leg, 
measuring about 4 x 0 cm with hypopigmentation of less than 
six square inches.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hyperpigmentation, or abnormal texture.  He was 
diagnosed as having status post anterior compartment release.  

Similarly, during a December 2005 examination for the right 
ankle, a nondisfiguring scar on the right lower extremity was 
observed, measuring 8 cm.  There was no evidence of 
functional limitation associated with the scar nor was there 
hypopigmentation or hyperpigmentation, ulceration, drainage 
or discharge, adherence, tissue loss, keloid formation, skin 
breakdown, or abnormal texture.  The veteran was diagnosed as 
having a scar, status post anterior fasciotomy of the right 
leg.  

The Board finds that the above-described evidence is 
indicative of no more than a 10 percent evaluation for 
residual scars, status post anterior fasciotomies, for either 
the right leg or the left leg.  The veteran's scar has been 
described as superficial by examiners.  He is in receipt of 
the highest rating available for a superficial scar under the 
old versions of Diagnostic Codes 7803 and 7804 and the new 
versions of Diagnostic Codes 7802, 7803, and 7804.  There is 
no evidence that the scars limit the function of the 
veteran's legs.  See 38 C.F.R. § 4.118, Diagnostic Codes 7805 
(2001) and (2006).  In fact, there is evidence to the 
contrary.  Physical examination has revealed normal strength 
and sensation and findings of no muscle atrophy.  The 
examiner in December 2005 specifically stated that there were 
no functional limitations in regard to the right leg scar.

The veteran is competent to report his symptoms.  However, to 
the extent that he has described his service-connected 
residual scars, status post anterior fasciotomies, for the 
right leg and the left leg as being worse than the 10 percent 
evaluation contemplates, the medical findings do not support 
a finding of such based upon the reasons described above.  
The Board attaches greater probative weight to the clinical 
findings of skilled, unbiased medical professionals than to 
the veteran's statements and testimony, in support of a claim 
for monetary benefits.  To this extent, the preponderance of 
the evidence is against his claim, and there is no doubt to 
be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, at 55 
(1990).


III.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert, 1 Vet. App. 49.  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the record does not contain a diagnosis of a 
bilateral knee disorder.  For example, VA examination in 
January 2001 shows that the veteran had 5/5 strength with 
knee flexors and extensors, bilaterally and was diagnosed as 
having a history of chronic compartment syndrome, status post 
release on bilateral anterolateral legs.  VA medical records 
show that the veteran complained of having bilateral leg pain 
since his 1978 inservice surgery for compartment syndrome.  
However, there is no indication that this complaint included 
his knees and no diagnosis associated with his knees was 
made.  On VA examination in August 2004, the veteran 
complained that from the knees down, his legs never felt 
fully strong.  He was diagnosed as having bilateral lower 
extremities scars with chronic residual pain.  Of note, 
during an October 2005 examination, left knee examination was 
reported as normal with normal range of motion and no 
instability noted.  During a December 2005 examination, the 
veteran's right knee revealed no evidence of heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness; drawer sign and McMurray test were negative; and 
range of motion was normal.  

The veteran's own statements that he suffers from a bilateral 
knee disorder are not competent.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In the absence of any competent 
evidence of a current bilateral knee disorder, the Board must 
conclude the veteran does not currently suffer from that 
disability.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected residual scar, status post anterior 
fasciotomies, right leg, is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected residual scar, status post anterior 
fasciotomies, left leg, is denied.

Service connection for bilateral knee disorder on a direct 
basis is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


